DETAILED ACTION
Applicant’s amendment filed 9/1/2022 has been fully considered. 
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to the prior art have been fully considered and are persuasive.  
The rejection under 35 U.S.C. § 103 over Haugsnes (20160269427) in view of Mahaffey (20160099963) has been withdrawn. 
Double Patenting
Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent Nos. 10819728 and 10298605.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A system comprising: a processor; and a first security policy engine (SPE) configured to execute on the processor to: communicate with a plurality of application security modules including a first application security module (ASM), wherein the first ASM is configured to detect abnormalities for a first application, identify a source and a mode of a first abnormality, and determine that the first abnormality is actionable based on a first threshold; receive, from the first ASM, the source and the mode; correlate a plurality of abnormalities including the first abnormality; and adjust a second threshold used by a second ASM associated with a different second application for detecting the mode, such that the second ASM is configured to detect a second abnormality with the mode and prevent the second application from being affected by the second abnormality” (claim 1, instant application) is analogous to 
“A system comprising: a first application associated with a first application security module (ASM) executing in a first virtual machine; and a processor configured to execute the first ASM to: detect abnormalities in network traffic, wherein each of the abnormalities is identifiable with at least a respective threshold of a respective mode; identify a source and a mode of a first abnormality in a request transmitted over a first network to the first application, wherein the mode includes an identifying characteristic with which further abnormalities associated with additional requests are detected; determine that the first abnormality individually does not meet a first threshold for taking an action; and report the source and the mode to a first security policy engine (SPE), wherein the first SPE is configured to correlate a plurality of abnormalities including the first abnormality and adjust a second threshold used by a second ASM associated with a different second application for detecting the mode, allowing the second ASM to detect a second abnormality with the mode, preventing the second application from being affected by the second abnormality” (claim 1, patent 10819728) and analogous to
“A system of security threat detection, the system comprising: a first plurality of virtual machines including at least a first virtual machine, which includes: a plurality of applications including at least a first application and a second application; a plurality of application security modules (ASMs) respectively associated with each of the plurality of applications, including at least a first ASM associated with the first application and a second ASM associated with the second application; and a network interface; a first network controller associated with a first network; one or more processors, in communication with the first network controller; and a first security policy engine (SPE), executing on the one or more processors; wherein the first ASM: detects an abnormality with a request to the first application; identifies a source and a mode of the abnormality, wherein the first ASM is configured to detect a component of the request as the mode, which includes an identifying characteristic used to identify related further abnormalities associated with additional requests; reports the source and the mode to the first SPE, and wherein responsive to receiving a report with the source and the mode from the first ASM, the first SPE: prevents a further abnormality with at least one of the source and the mode from affecting the second application by adjusting a threshold for detecting a mode associated with the second ASM; and commands the first network controller to prevent the source from interacting with the first network” (claim 1, patent 10298605).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the copending application claims and as such are unpatentable for obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the identifying characteristic".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the request".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second SPE".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the requester".  There is insufficient antecedent basis for this limitation in the claim.
This is not intended to be a complete list of such indefiniteness issues.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aziz (10454950) teaches attack detection and notification on a virtualized environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419